Citation Nr: 0304328	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  99-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety.

2.  Entitlement to service connection for a bilateral foot 
disorder. 

(The issue of entitlement to service connection for a 
bilateral foot disorder will be the subject of a separate 
decision of the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel

INTRODUCTION

The veteran had active service from October 1984 to April 
1988.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder was previously before the 
Board, and in a December 2000 decision and remand it was 
returned to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.

The Board notes that the veteran's representative included 
the issue of entitlement to a compensable rating for an 
appendectomy scar in the February 2003 appellant's brief as 
an issue on appeal.  Service connection was granted for an 
appendectomy scar in the December 2000 Board decision and a 
noncompensable rating was assigned in an October 2002 rating 
decision.  As the veteran has not filed a notice of 
disagreement to that rating decision, that issue is not on 
appeal before the Board at this time. 

The issue of entitlement to service connection for a 
bilateral foot disorder has also been certified for appeal.  
The Board is undertaking additional development on that issue 
and it will be the subject of a later decision.


FINDINGS OF FACT

1.	The RO has notified the veteran of the evidence needed to 
substantiate her claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.	The veteran is not shown to have an acquired psychiatric 
disorder, to include depression and anxiety, that is 
etiologically related to active service.

3.	A personality disorder is not a disability for VA 
compensation purposes.

4.	The evidence does not show that the veteran has a mental 
disorder superimposed on a personality disorder in service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include depression 
and anxiety, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  The claim of entitlement to service connection for a 
personality disorder lacks legal merit.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.9, 4.127 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in February 1998 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in a November 1998 letter and rating 
decision of the evidence needed to substantiate her claim, 
and she was provided an opportunity to submit such evidence.  
Moreover, in a February 1999 statement of the case and a 
supplemental statement of the case issued in October 2002, 
the RO notified the veteran of regulations pertinent to 
service connection claims, informed her of the reasons why 
her claim had been denied, and provided her additional 
opportunities to present evidence and argument in support of 
her claim.  

In an August 2002 letter, the veteran was informed of VA's 
duty to obtain evidence on her behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of her duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate her service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received and she was provided with VA 
examinations in September 1998 and August 2002, which will be 
addressed below.  The Board finds that all known and 
ascertainable medical records have been obtained and are 
associated with the claims file.  The veteran does not appear 
to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.



B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; service medical 
records; lay statements; and a VA examination report dated in 
September 1998.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on her behalf will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Congenital or developmental defects, refractive error of the 
eyes, personality disorders, and mental deficiency, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2002); Beno v. 
Principi, 3 Vet. App. 439 (1992) (holding that personality 
disorders are developmental in nature, and, therefore, not 
entitled to service connection).  In addition, VA General 
Counsel has held that service connection may not be granted 
for a congenital or developmental defect; however, disability 
resulting from a mental disorder that is superimposed upon a 
personality disorder may be service-connected.  VAOPGCPREC 
82-90; see also 38 C.F.R. §§ 3.306, 4.127 (2002).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include depression and 
anxiety.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

The Board finds that the veteran did not incur an acquired 
psychiatric disorder, to include depression and anxiety, 
during active service.  Service medical records indicate that 
in July 1985 the veteran was diagnosed as having situational 
maladjustment and as having an adjustment reaction with 
depression secondary to a recent breakup with a boyfriend.  A 
September 1987 treatment record indicated that the veteran 
had mild depression as a reaction to an impending 
administrative action in which the veteran was being 
separated from service due to disciplinary problems.  In 
October 1987 the veteran was diagnosed with anxiety, also 
secondary to her impending administrative action.  Further, 
the veteran was diagnosed as having a personality disorder on 
several occasions.  In March 1986, the veteran was diagnosed 
with Axis II borderline personality disorder and alcoholism.  
No diagnosis was listed under Axis I.  In July 1987, the 
veteran was again diagnosed with alcoholic dependence and 
histrionic personality disorder.  That diagnosis was 
confirmed in September 1987.  The veteran's March 1988 Report 
of Medical Examination noted that she had a histrionic 
personality disorder that was not considered disqualifying.

Following service, the veteran was provided with a VA 
examination for mental disorders in September 1998.  At that 
time, she complained of irritability, anger, outbursts, 
impulsiveness, and isolation.  Upon examination, the veteran 
described numerous episodes of inappropriate behavior.  
Ultimately, she was diagnosed with Axis I polysubstance abuse 
including marijuana and methamphetamines and Axis II 
personality disorder, not otherwise specified, with schizoid, 
schizotypal, and paranoid features.  The examiner commented 
that the veteran had a "severe personality disorder" 
causing her to have severe problems with employability and 
social relationships.  

The Board acknowledges that the veteran was diagnosed with a 
personality disorder during active service and in September 
1998.  However, a personality disorder, in and of itself, is 
not disease or injury in the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§ 3.303(c) (2002).  As stated previously in this decision, 
disabilities resulting from a mental disorder that are 
superimposed upon a personality disorder may be service-
connected.  However, the evidence of record fails to 
demonstrate that the veteran's depression and anxiety 
diagnosed during active service were more than situational, 
and thus, acute and transitory.  On separation, a personality 
disorder was diagnosed.  Essentially, there is no evidence 
that the veteran has a mental disorder that had been 
superimposed on the veteran's personality disorder in 
service.  Support for this conclusion is also found in the 
fact that since service, the veteran has not been diagnosed 
as having an acquired psychiatric disorder.  Post-service 
medical evidence does not include a diagnosis of an acquired 
psychiatric disorder, to include depression and anxiety, and 
thus, service connection is not in order.  

To the extent that the veteran contends that she suffers from 
an acquired psychiatric disorder that had its onset during 
active service, it is now well established that a person 
without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

As the evidence fails to show that an acquired psychiatric 
disorder, to include depression and anxiety, was incurred in 
or aggravated by active service, and as no physician since 
service has diagnosed the veteran with a psychiatric disorder 
for which service connection would be appropriate, a 
favorable determination is not warranted in this case.  As 
noted, the veteran has a current diagnosis of a personality 
disorder and she therefore does not have a disability for 
which compensation may be granted.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has an acquired psychiatric 
disorder, to include depression and anxiety, that is related 
to active service.  The appeal is accordingly denied. 



ORDER

Service connection for an acquired psychiatric disorder, to 
include depression and anxiety, is denied.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

